DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2022 has been entered.
Claims 1, 5-6 and 9 are amended. Claims 1-3, 5-7 and 9-12 are pending and have been rejected. Claims 4 and 8 are cancelled.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claim 1-3, 5-7 and 11-12 are a method, claims 9-10 are a system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-3, 5-7 and 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A: Prong 1: The claims recite acquiring information about a no-show item from a store at which the no-show has occurred, among multiple stores registered […]; creating promotion information for selling the no-show item at a special price using the information about the no-show item; extracting a promotion target group of users for receiving the promotion information based at least one of a location of the store at which the no-show has occurred, the information about the no-show item, and user information; sending the promotion information to the promotion target group of users to cause the promotion information to be presented […] of the promotion target group of users; and sending messages to a sale completion message to the target group of users other than a user who purchased the no-show item responsive to detecting selling of the no show item to […] target group of users other than the user to indicate that the no-show item was sold and a discount rate at which the no-show items was sold, wherein creating the promotion information comprises setting the discount rate to be applied to the no-show item higher as a rate of no-shows in each of the multiple stores is higher”. The limitation falls within “Certain Methods Of Organizing Human Activity” for managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Prong 2: This judicial exception is not integrated into a practical application because the only additional elements are a processor and memory storing instructions when executed cause the processor to perform, an application, and mobile devices.  The additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). The claimed machines are not particular, and the claim as a whole monopolizes the abstract idea of optimizing the presentation of items for sale.  
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. For these reasons, there is no inventive concept and the claims are not patent eligible. 
With respect to dependent claims 2-7 and 10, the claims do not add significantly more or integrated the judicial exception into a practical application.
 Claims 2 and 10 recites retrieving a group of promotion target candidates located within a preset promotion range based on the location of the store at which the no-show has occurred, from multiple users registered in the application; and selecting a subset of users having a purchase probability that is equal to or higher than a preset percentage from the group of the promotion target candidates and including the selected subset of users in the promotion target group, the purchase probability being calculated based on the user information and the information about the no-show item. The claim merely recites further limiting data for selecting users in a promotion target group. However, the limitation does not recite additional element that integrates the judicial exception into a practical application. 
Claim 3 recites wherein the purchase probability is calculated in consideration of a list of purchased items included in a category of the information about the no-show item in a list of purchases corresponding to the user information. The claim merely recites further limiting data for selecting the no show item based on a calculation. However, the limitation does not recite additional element that integrates the judicial exception into a practical application. 
Claims 5 recites wherein creating the promotion information comprises setting a discount rate to be applied to the no-show item higher as a rate of no-shows in each of the multiple stores is higher. The claim merely recites further limiting data for setting a discount rate. However, the limitation does not recite additional element that integrates the judicial exception into a practical application. 
Claim 6 recites when the no-show item has not been sold for a preset sales period from a time at which the promotion information was provided, updating the promotion to change the discount rate and sending the updated promotion information to the promotion target group. The claim merely recites further limiting data for setting a discount rate. However, the limitation does not recite additional element that integrates the judicial exception into a practical application. 
Claim 7 merely recites wherein retrieving the group of the promotion target candidates comprises: when a number of promotion target candidates is less than a preset minimum number of candidates, extending the preset promotion range and retrieving the group of the promotion target candidates again. The claim merely recites further limiting data for selecting users in a promotion target group. However, the limitation does not recite additional element that integrates the judicial exception into a practical application.
Claim 11 merely recites wherein the messages further cause the mobile computing devices to further indicate a discounted price of the no-show item. The claim merely further limits the data presented to the user. However, the limitation does not recite additional element that integrates the judicial exception into a practical application.
Claim 12 merely recites wherein the messages further cause the mobile computing devices to further display a review of the store together with the discount rate The claim merely further limits the data presented to the user. However, the limitation does not recite additional element that integrates the judicial exception into a practical application.
These limitations further define the abstract idea of the independent claims. These limitations further define the abstract idea of the independent claims. These claims do not recite any further additional elements.  A review of the claims individually and as a whole do not integrate the judicial exception into a practical application. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: an updated search found the following claim limitation not be taught either alone or in combination: Sending messages […] indicate that the no-show item was sold and a discount rate at which the no-show items was sold, wherein creating the promotion information comprises setting the discount rate to be applied to the no-show item higher as a rate of no-shows in each of the multiple stores is higher (claim 1 and 9).
The closest prior art was found in the updated search was KR20150013377A which teaches the discount offered to a user based on real time status of a reservations in a reservation system, however does not specifically disclose the claimed invention. Further, the combination of the previously cited references then in combination with the additional reference discussed above, was determined to not be an obvious combination to one of ordinary skill in the art. 
The closest NPL was found to be “Maximizing Service Value: A Case Study of Online Hotel Reservation”. This reference shows the study of offering discounts at various timings in line with the reservations made by a set of customers or potential customers, however does not specifically disclose the claimed invention. 

Relevant Prior Art Not Cited
Ritcher (US 20160196508) teaches the resell of tickets by a set of users. The ticket status is monitored and updated in order to present the available tickets to users searching for them.
Response to Arguments
The rejection under 35 USC 103 have been withdrawn in view of the claim amendments. Reasons are set forth under allowable subject matter. 
Applicant's arguments filed 1/12/22 have been fully considered but they are not persuasive for the reasons set forth below. 
With respect to the rejection under 35 USC 101, the additional limitation added to the independent claims is merely a mathematical calculation for determining a discount or a promotion. The addition of this limitations merely recites an improvement to a business practice. As set forth in the MPEP 2106. 05 “the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology”. For this reason the claims remain rejected under 35 USC 101. 
						Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        5/5/2022